Case: 21-60413       Document: 00516502034            Page: 1      Date Filed: 10/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 10, 2022
                                       No. 21-60413
                                                                         Lyle W. Cayce
                                                                              Clerk
   Carlos M. Anja,

                                                                                  Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A213 327 466


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*

          Carlos M. Anja petitions this court to review a Board of Immigration
   Appeals (“BIA” or “Board”) order denying his motions to reconsider and
   reopen. His petition is DENIED.
                                              I
          Anja, a Cameroon national, entered the United States at its Mexican
   border without valid entry documents.             The Department of Homeland
   Security personally served Anja with a notice to appear and charged him as

          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-60413      Document: 00516502034           Page: 2   Date Filed: 10/10/2022

                                     No. 21-60413


   removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I) as an alien present in the
   United States without valid entry documents.
          At his hearing while appearing pro se, Anja filed for asylum,
   withholding of removal, and protection under the Convention Against
   Torture Act (“CAT”). The Immigration Judge (“IJ”) gave Anja a deadline
   for the submission of documents and warned him that an untimely submission
   may result in the waiver of his right to submit documents for the IJ’s
   consideration. At a subsequent hearing, Anja appeared with counsel and
   requested a continuance to obtain documents. The IJ granted the request,
   stating he planned to give Anja “every opportunity to present his best case to
   this Court.” Later, Anja requested another continuance. The IJ, again,
   granted the request.
          Anja did not meet any of the three deadlines to submit the documents
   relevant here. Instead, he asked to submit two new documents, an arrest
   warrant and a death certificate, into evidence at his merits hearing, almost four
   weeks after the final deadline had passed. The IJ granted the government’s
   objection to the documents’ admission.
          At the hearing, Anja described his alleged mistreatment by the
   Cameroon government. As his story goes, the Cameroon military twice
   arrested him. The first time, the military beat him “mercilessly” during
   detention. Anja says he bribed someone to release him and went to a doctor
   to treat his injuries with herbs. During his second arrest, the military tied him
   to wood planks and beat him. A separatist group then ambushed Anja’s
   captors, creating enough of a distraction for Anja to escape to Nigeria.
          Anja provided no documents to corroborate the details of his alleged
   mistreatment in Cameroon. When asked about the untimely documents
   submitted during the hearing, Anja said an unknown American helped him
   obtain them, but he did not know how she gained access to the documents.
          The IJ denied Anja’s applications for asylum and CAT protection.
   The IJ found Anja not credible because she doubted herbs could heal injuries
   from the 24 days of severe beatings Anja allegedly endured. The IJ noted that


                                          2
Case: 21-60413        Document: 00516502034             Page: 3      Date Filed: 10/10/2022

                                         No. 21-60413


   Anja failed to disclose one of his detentions by the Cameroon military with an
   asylum officer.      The IJ also noted Anja’s demeanor “appeared overly
   rehearsed and the product of rote memorization of his personal statement.”
   The IJ, given the lack of corroborating documents, concluded that there was
   insufficient evidence for Anja’s claim for asylum to succeed and ordered Anja
   removed.
           Anja timely appealed to the BIA. The BIA affirmed the denial of
   asylum and withholding of removal because the IJ’s adverse credibility finding
   was not clearly erroneous. The BIA affirmed the denial of CAT protection
   because of lack of corroboration of Anja’s story and the adverse credibility
   determination. The BIA also refused to consider Anja’s new evidence
   submitted on appeal because the IJ must review evidence in the first instance.
           Anja moved to reconsider, alleging that the IJ erroneously refused to
   admit the arrest warrant and death certificate. Anja also moved to reopen,
   presenting the same two pieces of evidence, in addition to a declaration
   detailing Anja’s cousin’s death, as his motion to reconsider. The BIA denied
   both motions. It denied Anja’s motion to reconsider because it presented no
   legal argument, change of law, or overlooked argument. It also held it was not
   legal error to decline admission of untimely documents. The BIA denied the
   motion to reopen because the proffered new evidence would not change the
   outcome given Anja’s poor credibility. This petition followed.
                                               II
           Anja timely petitions for review of the BIA’s order denying his motions
   to reopen and reconsider the earlier BIA order denying asylum and CAT
   protection. 1 This court has jurisdiction under 8 U.S.C. § 1252(a)(1). “The
   decision to grant or deny a motion to reopen or reconsider is within the
   discretion of the Board[,]” and “[t]he Board has discretion to deny a motion
   to reopen even if the party moving has made out a prima facie case for relief.”

           1
              Anja petitions this court to review only the BIA order denying his motions to
   reopen and reconsider. To the extent that Anja challenges the underlying BIA merits
   decision, this court does not have jurisdiction without a separate petition for review. See
   Stone v. I.N.S., 514 U.S. 386, 405, 115 S. Ct. 1537, 1549 (1995).

                                               3
Case: 21-60413       Document: 00516502034          Page: 4    Date Filed: 10/10/2022

                                     No. 21-60413


   8 C.F.R. § 1003.2(a). Accordingly, this court reviews the BIA’s decision for
   abuse of discretion, which occurs if the BIA’s decision was “capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary.” Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir.
   2005).
                                           A
            Anja’s motion to reconsider must “specify the errors of law or fact in
   the previous order and . . . be supported by pertinent authority.”
   § 1229a(c)(6)(C). The BIA should deny a motion to reconsider if it fails to
   “identify a change in the law, a misapplication of the law, or an aspect of the
   case that the BIA overlooked.” Chambers v. Mukasey, 520 F.3d 445, 448 (5th
   Cir. 2008) (quoting Zhao, 404 F.3d at 301).
            In his petition, Anja alleges the BIA erred when it denied
   reconsideration of the BIA’s order upholding the IJ’s refusal to admit
   untimely evidence.      The BIA did not err.        After the IJ granted two
   continuances, Anja had three separate deadlines to furnish evidence. Anja
   failed to meet each of those deadlines. When Anja furnished two documents
   during his hearing, past his second continuance’s deadline, the IJ acted well
   within its discretion to exclude the untimely documents.            See 8 C.F.R.
   § 1003.31(c) (“[The IJ] may set and extend time limits for the filing of
   applications and related documents.”). Thus, the BIA did not abuse its
   discretion denying reconsideration of its prior order upholding the IJ’s refusal
   to admit documents past the deadlines it could set.
                                           B
            Anja’s motion to reopen must “state the new facts that will be proven
   at a hearing to be held if the motion is granted, and shall be supported by
   affidavits or other evidentiary material.” 8 U.S.C. § 1229a(c)(7)(B). The BIA
   cannot grant motions to reopen unless “the evidence sought to be offered is
   material and was not available and could not have been discovered or
   presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). Material evidence
   is “evidence . . . likely to change the result of the alien’s underlying claim for


                                           4
Case: 21-60413        Document: 00516502034                Page: 5     Date Filed: 10/10/2022

                                            No. 21-60413


   relief.” Qorane v. Barr, 919 F.3d 904, 912 (5th Cir. 2019). “The Board has
   discretion to deny a motion to reopen even if the moving party has made out
   a prima facie case for relief.” 8 C.F.R. § 1003.2(a).
           Anja alleges in his petition that the BIA erred by refusing to reopen
   proceedings in the face of three pieces of evidence that Anja says are material
   to his asylum and CAT claims: a declaration by a neighbor detailing Anja’s
   cousin’s death by the Cameroon military, the cousin’s death certificate, and a
   warrant for Anja’s arrest. 2 The BIA order said that this “newly proffered
   evidence would be unlikely to change the result” in Anja’s case because of the
   “serious discrepancies” in the IJ’s credibility finding.
           The BIA did not abuse its discretion in denying the motion to reopen.
   The IJ found Anja not credible because she doubted herbs could heal injuries
   from 24 days of severe beatings, Anja failed to discuss one of his detentions
   with an asylum officer, and Anja’s demeanor appeared overly rehearsed. Each
   piece of new evidence was tangential to the IJ’s credibility finding. Thus, the
   new evidence does not disturb the previous adverse credibility determination
   and only tries to bolster the claim already found not credible. The BIA was
   thus rational to think that the new information was immaterial to Anja’s
   credibility determination. And it was not irrational for the BIA to view two
   documents related to Anja’s cousin’s death and an arrest warrant with
   unknown origins as immaterial when considered against the gravity of the
   adverse credibility finding.
                                        *        *         *
           Accordingly, the petition for review is DENIED.




           2
             The latter two pieces of evidence are not new: they are the same pieces of evidence
   untimely submitted to the IJ in the previous proceeding. Thus, under 8 C.F.R.
   § 1003.2(c)(1), two of the three pieces of evidence cannot be admitted even if they were
   material. The BIA, however, did not address this in its order.

                                                 5